t c no united_states tax_court therese hahn petitioner v commissioner of internal revenue respondent docket no filed date p and her husband h purchased property in as joint_tenants with right_of_survivorship p became the sole owner of the property upon h's death in h's federal estate_tax_return reported percent of the date of death value of the property as h's interest therein p sold the property in and pursuant to sec_2040 and sec_1014 i r c included percent of the date of death value of the property in calculating her basis r determined that because h died after date pursuant to sec_2040 i r c only percent of the date of death value of the property was required to be included in h's gross_estate and pursuant to sec_1014 i r c p should receive a step-up_in_basis for only percent of the value of the property held amendment to definition of qualified_joint_interest in sec_2040 i r c did not expressly or impliedly repeal effective date of 50-percent inclusion rule_of sec_2040 i r c which therefore does not apply to spousal joint_interests created before date k bruce friedman for petitioner laurel m robinson for respondent opinion cohen chief_judge this case was assigned to special_trial_judge john f dean pursuant to sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge dean special_trial_judge this case is before us on petitioner's motion for summary_judgment and respondent's cross- motion for partial summary_judgment respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure the issue for decision concerns petitioner's basis in property which had been held by petitioner and her now-deceased husband in joint_tenancy with right_of_survivorship to resolve this issue we must decide whether the amendment of the definition of qualified_joint_interest in sec_2040 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure expressly or impliedly repealed the effective date of sec_2040 petitioner resided in oakland california at the time she filed her petition a motion for summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of showing that there is no genuine issue of material fact and factual inferences are viewed in the light most favorable to the nonmoving party 369_us_654 95_tc_594 the opposing party cannot rest upon mere allegations or denials but must set forth specific facts showing there is a genuine issue for trial rule d the existence of any reasonable doubt as to the facts will result in denial of the motion for summary_judgment 63_tc_18 we set forth a summary of facts relevant to our discussion that do not appear to be in dispute the facts are stated solely for purposes of deciding the motions and are not findings_of_fact for this case see fed r civ p a sundstrand corp v commissioner supra pincite background on date john p hahn petitioner's husband signed a subscription agreement to purchase shares in fifty cpw tenants corporation cpw for a purchase_price of dollar_figure on date shares of cpw were issued to petitioner and her husband as joint_tenants with right_of_survivorship these shares were allocated to apartment 10c located pincite central park west new york new york on date mr hahn died and petitioner became the sole owner of the cpw shares on date the estate of john p hahn filed a federal estate_tax_return reporting percent of the value of the cpw shares on the date of mr hahn's death as the value of his interest in the shares the value of the shares on the date of mr hahn's death was reported at dollar_figure petitioner sold the cpw shares on date on a form_2119 sale of your home attached to her federal_income_tax return petitioner reported a selling_price for the cpw shares of dollar_figure and a basis of dollar_figure accordingly petitioner reported no gain on the sale in a notice_of_deficiency issued date respondent determined inter alia that pursuant to sec_2040 sec_2on a statement attached to her return petitioner calculated her basis as follows dollar_figure date of death value dollar_figure of transfer fees dollar_figure of commissions dollar_figure of transfer_taxes and dollar_figure for asbestos removal petitioner could receive a stepped-up_basis for only percent of the date of death value of the cpw shares accordingly respondent determined that petitioner had a basis in the cpw shares of dollar_figure composed of the following amounts one-half of the original cost_basis dollar_figure one-half of the date of death value dollar_figure dollar_figure of commissions and dollar_figure of transfer_taxes from the dollar_figure selling_price respondent subtracted the dollar_figure basis and allowed the sec_121 one- time exclusion of dollar_figure of gain from the sale of a principal_residence to determine a gain on sale of dollar_figure discussion petitioner argues that because the joint_tenancy was created prior to date and because she provided no part of the consideration for the purchase the contribution rule_of sec_2040 is applicable and consequently under sec_1014 she is entitled to a stepped-up_basis in percent of the property respondent argues that because petitioner's husband died after as a matter of law the 50-percent inclusion rule_of sec_2040 is applicable and that petitioner is entitled to a stepped-up_basis under sec_1014 in only percent of the property alternatively respondent argues that if the contribution rule_of sec_2040 is applicable petitioner 3respondent did not include the dollar_figure of transfer fees and dollar_figure for asbestos removal in petitioner's basis has not proven that her husband provided all of the consideration used to purchase the property the only evidence petitioner has submitted concerning the original consideration used to purchase the cpw shares is her sworn affidavit that her husband provided the entire consideration petitioner also notes that she and her husband resided in new york a noncommunity_property state at the time of purchase assuming arguendo that the contribution rule_of sec_2040 is applicable we are still left with the unresolved factual dispute as to the source of the consideration used to purchase the shares we do not resolve disagreements over relevant factual issues in a summary_judgment proceeding and consequently petitioner's motion for summary_judgment is denied see 78_tc_412 hoeme v commissioner supra pincite respondent's motion however does not implicate any factual issues respondent argues that pursuant to sec_2040 petitioner is entitled to a stepped-up_basis in only percent of the cpw shares regardless of whether petitioner or her husband furnished the consideration for the purchase accordingly a decision on respondent's motion may be rendered as a matter of law sec_1001 governs the determination of gains and losses on the disposition of property 461_us_300 generally gain_or_loss from the disposition of property is measured by the amount_realized less the adjusted_basis of the property sec_1001 sec_1014 generally provides that the basis_of_property acquired from a decedent is the fair_market_value of the property at the date of the decedent's death or on the alternate_valuation_date sec_1014 a surviving joint tenant however is considered to have acquired property from the decedent only to the extent that the property was required to be included in the estate of the deceased joint tenant sec_1014 correspondingly the portion of the property not included in the decedent's_estate retains the survivor's adjusted_basis thus determination of petitioner's basis in the cpw shares hinges on the portion of the property required to be included in her husband's estate sec_2040 governs the value of jointly-owned property to be included in a decedent's_estate before section 4losses attributable to the sale of a family residence however are nondeductible personal losses sec_262 35_tc_221 affd 298_f2d_583 2d cir doerries v commissioner tcmemo_1991_396 sec_1 b income_tax regs sec_2040 of the internal_revenue_code of provided sec_2040 joint_interests the value of the gross_estate shall include the value of all property except real_property situated outside of the united_states to the extent of the interest therein held as joint_tenants by the decedent and any other person or as tenants_by_the_entirety by the decedent and spouse or deposited with any person carrying on the banking business in their joint names and payable to either or the survivor except such part continued provided that the gross_estate includes the value of all property held at the time of a decedent's death by the decedent and another person in a joint_tenancy or tenancy_by_the_entirety except such part of the entire value that is attributable to the amount of consideration in money_or_money's_worth furnished by such other person thus the rule established a contribution test whereby the estate of the deceased joint tenant must generally include the value of the entire property less the portion of the property attributable to the consideration furnished by the surviving joint tenant the statute creates a rebuttable_presumption that the value of the entire property is includable in the deceased joint tenant's estate and the burden continued thereof as may be shown to have originally belonged to such other person and never to have been received or acquired by the latter from the decedent for less than an adequate_and_full_consideration in money_or_money's_worth provided that where such property or any part thereof or part of the consideration with which such property was acquired is shown to have been at any time acquired by such other person from the decedent for less than an adequate_and_full_consideration in money_or_money's_worth there shall be excepted only such part of the value of such property as is proportionate to the consideration furnished by such other person provided further that where any property has been acquired by gift bequest devise or inheritance as a tenancy_by_the_entirety by the decedent and spouse then to the extent of one-half of the value thereof or where so acquired by the decedent and any other person as joint_tenants and their interests are not otherwise specified or fixed by law then to the extent of the value of a fractional part to be determined by dividing the value of the property by the number of joint_tenants of showing original ownership or contribution to the purchase_price by the surviving joint tenant falls upon the estate 8_tc_969 affd per curiam 170_f2d_1021 9th cir estate of balazs v commissioner tcmemo_1981_423 affd without published opinion 693_f2d_134 11th cir in subsection b of sec_2040 was added to the code by sec_2002 of the tax reform act of tra publaw_94_455 90_stat_1520 the amendment created a special rule where the joint_tenants were husband and wife if the interest was a qualified_joint_interest only one-half of the value of the property owned in joint_tenancy was includable in the decedent's gross_estate without regard to 6as enacted in sec_2040 read b certain joint_interests of husband and wife -- interests of spouse excluded from gross_estate -- notwithstanding subsection a in the case of any qualified_joint_interest the value included in the gross_estate with respect to such interest by reason of this section is one-half of the value of such qualified_joint_interest qualified_joint_interest defined --for purposes of paragraph the term qualified_joint_interest means any interest in property held by the decedent and the decedent's spouse as joint_tenants or as tenants_by_the_entirety but only if-- a such joint interest was created by the decedent the decedent's spouse or both b i in the case of personal_property the creation of such joint interest constituted in whole or in part a gift_for purposes of chapter or ii in the case of real_property an election under sec_2515 applies with respect to the creation of such joint interest and c in the case of a joint_tenancy only the decedent and the decedent's spouse are joint_tenants 7a qualified_joint_interest was defined as a joint_tenancy between husband and wife or a tenancy_by_the_entirety where such interest was created by the decedent the decedent's spouse or both and the creation of the joint interest must have been a gift subject_to federal gift_tax which spouse furnished the consideration to acquire the jointly held property tra sec_2002 90_stat_1856 provided an effective date for the new 50-percent inclusion rule_of sec_2040 making it applicable to joint_interests created after date congress amended sec_2040 again in with the addition of subsections c d and e revenue act of publaw_95_600 and sec_702 92_stat_2763 essentially these subsections provided a mechanism whereby an election could be made to treat joint_interests created prior to as qualified joint_interests subject_to the 50-percent inclusion rule_of sec_2040dollar_figure 8by way of a clerical amendment sec_2002 of the tax reform act of tra publaw_94_455 90_stat_1520 redesignated the original sec_2040 as new sub sec_2040 making it the general inclusion rule for all joint_interests other than qualified joint_interests 9although the effective date was not codified in the u s code it was enacted as a section of the public law that was subsequently codified at sec_2040 and accordingly has the force of law see 116_f3d_1029 n 4th cir sec_2040 provided for an election to exclude a portion of the value of jointly owned property used for farming or any other trade_or_business based on the material_participation of the decedent's spouse in the activity sec_2040 provided an election to treat joint_interests created before as qualified joint_interests instead of severing and re-creating the pre-1977 joint interest a husband and wife could file a gift_tax_return reporting a deemed gift resulting from a deemed severance and re-creation of the joint interest finally sec_2040 provided that if a pre-1977 joint interest was actually severed and re-created by deed it would nonetheless not be continued the final relevant amendment to sec_2040 took place in subsections c d and e which had been adopted in were repealed economic_recovery_tax_act_of_1981 erta sec_403 publaw_97_34 95_stat_172 the definition of a qualified_joint_interest in sec_2040 was redefined to eliminate the requirement that the creation or re- creation of the joint interest be treated as a giftdollar_figure erta sec_403 stat however the operational provision of sec_2040 providing for percent inclusion was not changed the effective date provision of the amendment made these changes applicable to the estates of decedents dying after date erta sec_403 95_stat_305 the issue we face then is whether sec_2040 applies to joint_interests created before date where the deceased joint tenant died after date continued treated as a qualified_joint_interest unless an election under subsection d was made 11as enacted in sec_2040 provided qualified_joint_interest defined --for purposes of paragraph the term qualified_joint_interest means any interest in property held by the decedent and the decedent's spouse as-- a tenants_by_the_entirety or b joint_tenants with right_of_survivorship but only if the decedent and the spouse of the decedent are the only joint_tenants before sec_2040 merely provided for a contribution rule to determine inclusion in the gross_estate of a joint tenant the amendment provided in sec_2040 for a 50-percent inclusion rule for qualified joint_interests as defined in sec_2040 with the new rule being applicable to joint_interests created after date joint_interests created before date were still subject_to the contribution rule_of sec_2040 in the definition of a qualified_joint_interest contained in sec_2040 was changed effective for the estates of decedents dying after date the effective date of the operational provision of sec_2040 however was not changed the question is whether the amendment to the definition of qualified joint_interests in sec_2040 somehow modified the effective date provision of sec_2040 this issue was addressed in 975_f2d_286 6th cir that case involved the same relevant facts and the identical legal issue namely the income_tax basis_of_property held in joint_tenancy with right_of_survivorship upon the death of the taxpayer's spouse in mrs gallenstein and her husband purchased real_property as joint_tenants with right_of_survivorship the entire purchase_price derived from mr gallenstein's earnings upon her husband's death in mrs gallenstein became the sole owner of the property approximately months later she then sold the property which had appreciated substantially since its purchase in eventually on a second amended federal_income_tax return for mrs gallenstein reported percent of the date of death value of the property as her basis resulting in no capital_gain upon its sale in opposing her refund_suit the government argued as here that pursuant to sec_2040 mrs gallenstein could receive a stepped-up_basis for only percent of the property the government asserted that the amendment of the definition of qualified joint_interests in sec_2040 operated to repeal the effective date of sec_2040 and therefore the 50-percent inclusion rule was applicable to mr gallenstein's estate because he died after date the government pursued this claim along both an express and an implied repeal theory the court_of_appeals for the sixth circuit concluded that the amendment to paragraph of sec_2040 did not act to repeal the effective date of the amendment creating qualified joint_interests and therefore affirmed summary_judgment in favor of mrs gallenstein the court rejected the government's claim that sec_2040 expressly repealed the effective date of sec_2040 by changing the definition of qualified joint_interests the court reasoned that an express repeal can only be found where a subsequent statute expressly states that it repeals a portion of the former statute the express repeal of subsections c d and e of sec_2040 by the amendment was deemed persuasive evidence that congress did not also intend to repeal subsection b next the court_of_appeals concluded that there had been no implied repeal of the effective date of sec_2040 it reasoned that lacking any evidence showing an affirmative intention to repeal an implied repeal can only be found where two acts are in irreconcilable conflict or where a subsequent act covers the whole subject of an earlier act in the court's view the two acts here peacefully coexist as sec_2040 applies to a qualified_joint_interest created after while sec_2040 merely redefines a qualified_joint_interest for estates of decedents dying after furthermore the court reasoned that because the two statutes here are not mutually exclusive it could not be concluded that the later statute fills the entire area of law thereby rendering the prior statute ineffective the court dismissed as irrelevant the government's extensive discussion of legislative_history finding congress' failure to change sec_2040's effective date dispositive of the case the court of appeals' analysis rejecting both express and implied repeal has since been followed by every other court that has examined this issue see 116_f3d_1029 4th cir baszto v united_states aftr 2d m d fla wilburn v united_states aftr 2d ustc par big_number d md anderson v united_states aftr 2d ustc par big_number d md express repeal here respondent begins by pursuing an express repeal argument respondent argues that because sec_2040 and b are interdependent the alteration of subsection b in operated to expressly repeal the effective date of subsection b yet respondent points to no language from the amendment that specifically repeals the effective date of subsection b and indeed there is none see patten v united_states supra pincite4 because the text of the amendment does not mention the effective date of the amendment there has been no express repeal gallenstein v united_states supra pincite an express repeal requires that congress overtly state with specificity that the subsequent statute repeals a portion of the former statute we therefore reject respondent's express repeal argument implied repeal respondent next argues that there has been an implied repeal of the effective date of sec_2040 according to respondent when congress amended subsection b it also directly changed subsection b subsection b no longer applied as before because it now applied to a qualified_joint_interest as defined in the amended subsection b accordingly the argument goes the entire sec_2040 was changed by the amendment it is of course a cardinal principle of statutory construction that repeals by implication are not favored 425_us_164 nonetheless an implied repeal may be found in certain limited circumstances where provisions in the two acts are in irreconcilable conflict the later act to the extent of the conflict constitutes an implied repeal of the earlier one and if the later act covers the whole subject of the earlier one and is clearly intended as a substitute it will operate similarly as a repeal of the earlier act but in either case the intention of the legislature to repeal must be clear and manifest 426_us_148 quoting 296_us_497 no irreconcilable conflict respondent argues that the statutory provisions in issue here are irreconcilably in conflict because under the amendment the point in time that a joint interest was created is irrelevant whereas the amendment applied only to qualified joint_interests created after date respondent asserts that under the amendment congress created a single simple rule_of universal application and consistent results statutory provisions however are not irreconcilably in conflict unless there is a positive repugnancy between them or they cannot mutually coexist id pincite the statutory provisions here are not so irreconcilable section b applies to a qualified_joint_interest created after and section b redefines a qualified_joint_interest for estates of decedents dying after gallenstein v united_states f 2d pincite see also patten v united_states supra pincite sec_2040 could easily be read to apply to a qualified_joint_interest created after date for decedents dying before date the old definition of qualified_joint_interest applies while for decedents dying after date the current definition applies later act does not cover whole subject moreover it cannot be said that the later act covers the whole subject of the earlier one and is clearly intended as a substitute it is clear that this was not a comprehensive revision of the estate_tax treatment of joint_interests designed to totally displace all prior enactments rather the amendment merely changed the definition of qualified joint_interests contained in sec_2040 without amending the operational rule_of sec_2040 the amendment cannot stand by itself as it merely redefines qualified joint_interests and is incomplete without the operative inclusion rules provided in sec_2040 and b respondent would have us repeal only the effective date of subsection b while leaving its actual substance intact we are not at liberty however to rewrite the internal_revenue_code in that fashion no clear and manifest intent to repeal a legislative_history respondent further argues that the legislative_history of the amendment demonstrates that congress intended to repeal the effective date of sec_2040 respondent looks to the following language for support in view of the unlimited_marital_deduction adopted by the committee bill the taxation of jointly held property between spouses is only relevant for determining the basis_of_property to the survivor under sec_1014 and the qualification for certain provisions accordingly the committee believes it appropriate to adopt an easily administered rule under which each spouse would be considered to own one- half of jointly held property regardless of which spouse furnished the original consideration h rept pincite 1981_2_cb_352 see also s rept pincite 1981_2_cb_412 respondent attempts to use this language to demonstrate that congress intended for the amendment to repeal the effective date of sec_2040 this argument must necessarily fail because it does not demonstrate an irreconcilable conflict or that the later act covers the whole subject of the earlier one furthermore we find nothing in this language indicating that congress meant to alter or eliminate the effective date of sec_2040 see patten v united_states supra pincite n noting that the legislative_history provides little guidance dollar_figure accordingly respondent's appeal to legislative_history is unavailing b potential for abuse respondent also speculates about the potential for abuse in the situation where the surviving_spouse furnished the entire consideration for the jointly held property respondent posits that the estate of the deceased joint tenant has an election to purposely fail to carry its burden of proving that the survivor furnished any of the consideration for the joint interest this would result in percent of the property being included in the decedent's gross_estate under sec_2040 and according to respondent a corresponding step-up_in_basis for percent of the property for the survivor with no concurrent increase in estate_tax because of the unlimited_marital_deduction respondent argues that congress could not have intended this result and therefore the amendment impliedly repealed the effective date of sec_2040 again respondent's argument fails to establish either an irreconcilable conflict or that the later act covers the whole subject of the earlier one moreover respondent simply misapprehends the operation of the burden_of_proof in thi sec_12even if it did support respondent's argument we would hesitate to resort to legislative_history to discern congress' intent as we find no ambiguity in the statute as written see 503_us_393 appeals to legislative_history are well taken only to resolve statutory ambiguity situation for estate_tax purposes sec_2040 does raise a rebuttable_presumption that the decedent furnished the entire consideration for the jointly held property for income_tax purposes however sec_1014 allows a step-up_in_basis only for property required to be included in the decedent's gross_estate thus in the income_tax setting which we have here the burden_of_proof is on the taxpayer who must prove that the decedent furnished the consideration for the jointly held property in order to receive a step-up_in_basis 52_tc_845 affd 440_f2d_784 7th cir taxpayer cannot elect whether or not to include jointly owned property in an estate by simply failing to meet the burden_of_proof in order to receive a step-up_in_basis for income_tax purposes c express repeal of subsections c d and e finally respondent fails to address the most important indication of congressional intent concerning the implied repeal issue in addition to modifying the definition of qualified joint_interests in sec_2040 the amendment expressly repealed subsections c d and e which had been adopted in erta sec_403 95_stat_302 consequently we are particularly loath to find an implied repeal of the effective date of subsection b given the existence of an express repeal in the same legislation see gallenstein v united_states f 2d pincite when congress wanted to repeal a particular section of the estate_tax code it did so expressly see also 499_us_83 the purpose of a statute includes not only what it sets out to change but also what it resolves to leave alone conclusion for the foregoing reasons we hold that the new definition of qualified joint_interests in sec_2040 did not expressly or impliedly repeal the effective date of sec_2040 thus sec_2040 does not apply to spousal joint_interests created before date accordingly respondent's motion for partial summary_judgment will also be denied to reflect the foregoing appropriate orders will be issued
